The following is the opinion pf
Judge Tucker,
delivered on Tuesday, the 5th of 3Iay.
Without deciding upon the competency of Mr. Lang-ha?n, the only witness by whom the answer of the defendant, fohn Smith, is at all impeached, I am of opinion, that that answer contains too direct and positive a^ denial of the *397allegations of the plaintiff’s bill, and of the equity set up by it, to he overruled by the deposition of a single witness, unsupported, as it seems to me, by any pregnant circumstances to invalidate the answer; and that the decree be affirmed. .
Judges Roane and Fleming concurring — By the whole Court, (absent Judge Lyons,) the decree of the Superior Court of Chancery affirmed.
{¡JP* The entry in this case, (as in several preceding ones,) "was, that the decree of the Superior Court of Chancery be affirmed, and that the appellees recover their costs; without saying any thing as to damages or interest, it having been settled, that the act'of the 20th of January? 1804,(a) which gives damages at the rate of ten per cent, on the amount of decrees in Chancery, including costs, from the time of the appeal until affirmance, and legal interest afterwards, does not extend to appeals which were depending wh.en the apt took effect, which ivas on the 1st of May, 1804- The same principle has been adopted in the Superior Court of Chancery for the Richmond District, as to appeals from decrees of the County and Corporation Courts, and injunctions awarded by, the Judge of that Court; the above-mentioned act being confined in its operation to cases which have accrued since its cotnpiepse? vipnt.

 See Rev. Code, vol. 2. c. 29. p. 29.